Notice: This opinion is subject to correction before publication in the PACIFIC REPORTER.
      Readers are requested to bring errors to the attention of the Clerk of the Appellate Courts,
      303 K Street, Anchorage, Alaska 99501, phone (907) 264-0608, fax (907) 264-0878, email
      corrections@akcourts.gov.



               THE SUPREME COURT OF THE STATE OF ALASKA

KRISTY McCONVILLE,                                  )
                                                    )   Supreme Court No. S-17863
                      Appellant,                    )
                                                    )   Superior Court No. 1PE-16-00046 CI
      v.                                            )
                                                    )   OPINION
JOHN J. OTNESS,                                     )
                                                    )   No. 7570 – November 19, 2021
                      Appellee.                     )
                                                    )

              Appeal from the Superior Court of the State of Alaska, First
              Judicial District, Petersburg, William B. Carey, Judge.

              Appearances: Richard A. Helm, Bookman & Helm, LLP,
              Anchorage, for Appellant. Darryl L. Jones, Law Office of
              Darryl L. Jones, Palmer, for Appellee.

              Before: Winfree, Chief Justice, Maassen, Carney, and
              Borghesan, Justices.

              WINFREE, Chief Justice.

I.    INTRODUCTION
              The superior court determined that an unmarried couple lived for a time as
domestic partners and, in connection with the dissolution of the domestic partnership,
that a residential property one party purchased was intended to be domestic partnership
property. The court ordered a 50/50 division of the partnership equity by way of an
equalization payment. The property owner appeals both determinations and the resulting
equalization payment. We address only the superior court’s property ruling, concluding
that the court erred by determining the residential property was intended to be domestic
partnership property. We reverse the superior court’s decision, vacate the equalization
payment judgment, and remand for further proceedings consistent with our decision.
II.   FACTS AND PROCEEDINGS
      A.     Facts
             Kristy McConville and John Otness met through an online dating site.
Kristy lived in San Diego; John lived in Alaska.1 John flew to San Diego to meet Kristy,
and from 2010 to 2013 they had an intermittent romantic relationship characterized by
lengthy times apart and frequent email correspondence. John’s primary income was a
veteran’s disability pension. Kristy worked as a pet groomer. They often talked about
buying property together, although neither had the resources to do so and the talk was
hypothetical. But in late 2012 Kristy received a substantial inheritance.
             Kristy moved to Alaska in May 2013. She bought a property in Kasilof
using her own funds and titled solely in her name. Kristy asked John to make loan
payments in exchange for living at the property with her, but he made only one payment
and he did not pay rent. John did some work on the property, but his receipts for
supplies totaled less than $5,000; Kristy claimed to have paid over $50,000 for repairs
and improvements. Following an alleged domestic violence incident in late 2013 or
early 2014, Kristy told John to either leave or start paying rent, and John left.
             In 2014 Kristy purchased a 40-acre, mostly undeveloped homestead near
Homer referred to as the Anchor Point property. John later stayed at the Anchor Point
property in exchange for doing some work there. About this time a credit card in John’s




      1
              We refer to the parties by their first names, consistent with the parties’
briefs and the superior court records; we intend no disrespect.

                                           -2-                                      7570
name was issued on Kristy’s account; the card was never activated, although he
apparently used her credit cards to pay some expenses.
             Throughout 2015 Kristy and John traveled and lived together intermittently.
They discussed buying property to renovate and resell for profit, and in the fall of 2015
they looked into jointly purchasing property in Petersburg referred to as the Rose Lane
property. Emails between Kristy and John indicated her intent that she pay the down
payment and closing costs and that he would obtain Veterans Affairs (VA) financing.
But VA loan terms prohibited Kristy’s name being on the property title because she and
John were not married, and she refused to proceed with the joint purchase.
             Kristy ultimately bought the Rose Lane property with cash from her
inheritance. She also bought a commercial property in Petersburg, referred to as the
Seaside property.
             Kristy and John lived at the Rose Lane property together intermittently.
John did some work on the property, but the amount and value of his work were
disputed. Starting in October or November John paid a joint phone and internet account,
the only joint bill in his name. John also paid an electric bill when Kristy was out of
town one month. In July 2016 Kristy had knee surgery. John, his mother, and his sister
stayed at the Rose Lane property to help while Kristy recuperated. After an argument
Kristy left the Rose Lane property and called the police to remove John, and their
relationship ended in August 2016.
      B.     Proceedings
             In October 2016 John filed a complaint for a domestic partnership division
of assets. John claimed that he and Kristy had a domestic partnership from 2010 to 2016
and that he was entitled to half of the properties Kristy acquired during that time, in
addition to some vehicles and other personal property. Kristy sought summary



                                           -3-                                     7570
judgment,2 disputing the existence of a domestic partnership and John’s entitlement to
any property. The court denied summary judgment, finding a genuine dispute of material
fact about whether a domestic partnership existed.
              After hearing trial testimony from Kristy, John, and John’s sister, the
superior court determined that a domestic partnership had existed, but between only an
unspecified date in 2013 and August 2016. And the court found that only the Rose Lane
property was intended as domestic partnership property. The court awarded John 50%
of the Rose Lane property’s equity and directed the parties to reach an agreement on
“how to effectuate” the award.
              Kristy sought reconsideration on grounds that the court failed to place a
value on the partnership property, that there was insufficient evidence of a domestic
partnership to support the court’s findings, and that there was insufficient evidence
Kristy “intended to make the Rose Lane property partnership property.” The court
denied reconsideration.
              Kristy appeals the superior court’s denial of her summary judgment motion,
which we will not review.3 But she also asserts that the court erred by determining a



       2
              See Alaska R. Civ. P. 56(c) (stating summary judgment is proper if “there
is no genuine issue as to any material fact and . . . any party is entitled to a judgment as
a matter of law”).
       3
               Following a trial we do not review on appeal the denial of a pretrial
decision that a genuine issue of fact barred summary judgment. See Pederson v. Arctic
Slope Reg’l Corp., 421 P.3d 58, 67 (Alaska 2018) (“[O]ur case law is clear that
‘post-trial review of orders denying motions for summary judgment — at least when the
“motions are denied on the basis that there are genuine issues of material fact” ’ — is
precluded. In short, ‘the order becomes unreviewable after a trial on the merits.’ ”
(footnote omitted) (quoting Larson v. Benediktsson, 152 P.3d 1159, 1169 (Alaska
2007))).

                                            -4-                                       7570
domestic partnership existed and that, if a domestic partnership did exist, the court erred
by finding she intended the Rose Lane property to be partnership property.
III.   STANDARD OF REVIEW
              “Property acquired by domestic partners during a domestic partnership
should be distributed according to the partners’ intent.”4 “The trial court’s underlying
findings as to the parties’ intent are factual findings reviewed for clear error. The trial
court’s classification decisions based on . . . intent are applications of law to fact
reviewed de novo.”5
IV.    DISCUSSION
       A.     Domestic Partnership
              A domestic partnership exists when there is an agreement between the
parties to live together indefinitely and “to share in the fruits of [their] relationship as
though they were married,” based on the totality of the circumstances.6 “If the parties
dispute whether a domestic partnership exists, . . . the trial court must examine if or when
the parties cohabited in a marriage-like relationship,” including consideration of factors
we articulated in Bishop v. Clark.7
              The superior court characterized both Kristy and John as “hav[ing] issues
concerning their own recall and the credibility of their reporting,” and it noted that their
“hot and cold relationship” might have influenced Kristy’s intent at different times. The
court determined that Kristy and John’s relationship began in 2010 and ended in August


       4
              Tomal v. Anderson, 426 P.3d 915, 922 (Alaska 2018).
       5
              Id. at 923 (footnote omitted).
       6
            Bishop v. Clark, 54 P.3d 804, 810-11 (Alaska 2002), abrogated on other
grounds by Tomal v. Anderson, 426 P.3d 915 (Alaska 2018).
       7
              See Tomal, 426 P.3d at 922 n.4 (citing Bishop, 54 P.3d at 811).

                                            -5-                                       7570
2016. The court found that initially the relationship was “often of a long-distance
variety” and “that there was no domestic partnership between 2010 and at least some
time in 2013.” Acknowledging extended time periods when Kristy and John lived apart
from 2013 to 2016, the court nonetheless determined that “there was a relationship here
that went beyond just material interests” and it “found a domestic partnership, but one
of limited duration.” Kristy appeals this determination; we see no need to address it
because, as set forth below, we reverse the court’s finding that Kristy intended to share
property ownership with John.
       B.     Domestic Partnership Property
              After establishing a domestic partnership’s existence, the superior court
next determines if the parties intended property acquired in the course of the partnership
to belong to the partnership.8 This decision is based on the totality of the circumstances,9
and “simply living together is not sufficient to demonstrate intent to share property.”10
              In determining whether domestic partners intended to share ownership of
property, we consider factors described in Bishop, which are similar to factors used to
determine whether a domestic partnership exists:
              [W]hether the parties have (1) made joint financial
              arrangements such as joint savings or checking accounts, or
              jointly titled property; (2) filed joint tax returns; (3) held
              themselves out as husband and wife; (4) contributed to the
              payment of household expenses; (5) contributed to the
              improvement and maintenance of the disputed property; and


       8
              Id. at 922-23.
       9
            Bishop, 54 P.3d at 811, abrogated on other grounds by Tomal v. Anderson,
426 P.3d 915 (Alaska 2018).
       10
              Tomal, 426 P.3d at 923 (quoting Boulds v. Nielsen, 323 P.3d 58, 64 (Alaska
2014)).

                                            -6-                                       7570
              (6) participated in a joint business venture. Whether they
              have raised children together or incurred joint debts is also
              important.[11]
“[E]ven when . . . factors tilt heavily toward finding partnership property, other evidence
may show that the parties had no such intent for particular pieces of property.”12 The
court does not need to find a general intent to share everything; the parties may have
different intent for different acquisitions.13 Absent an express agreement “property must
be classified strictly according to the parties’ intent.”14 “Partnership property generally
must be distributed equally (or unequally if the parties intended unequal shares), while
separate property must be distributed solely to its owner.”15
              The court noted at trial that “[Kristy] had all the assets” and that John “was
. . . getting a free place to live, all of his expenses were being paid essentially.” The
superior court found “a clear intent on Kristy’s part to live with John in whatever
property she would ultimately purchase. . . . [with] no expressly stated intent on Kristy’s
part to share ownership with him.” The court stated:
              Kristy, at least, never intended to share all of her property
              with John. As a practical matter, it was all her property. Did


       11
            54 P.3d at 811, abrogated on other grounds by Tomal v. Anderson, 426
P.3d 915 (Alaska 2018) (citations omitted).
       12
            Boulds, 323 P.3d at 64, abrogated on other grounds by Tomal v. Anderson,
426 P.3d 915 (Alaska 2018).
       13
              Tomal, 426 P.3d at 923.
       14
             Id.; see also Bishop, 54 P.3d at 811, abrogated on other grounds by Tomal
v. Anderson, 426 P.3d 915 (Alaska 2018) (“[A]bsent an express agreement, courts should
closely examine the facts in evidence to determine what the parties implicitly agreed
upon.” (emphasis added) (quoting Wood v. Collins, 812 P.2d 951, 956 (Alaska 1991))).
       15
              Tomal, 426 P.3d at 924.

                                            -7-                                       7570
             she intend to share the fruits of all of her inheritance, so
             recently received, with the person with whom she had only
             recently entered into a domestic partnership? The court’s
             answer to this is no. There are nowhere near the indicia of
             such an intent being present by virtue of her occasional use
             of the possessive pronoun “our” with respect to certain items
             of property, or the offhand reference to John as her
             “common-law husband” or “crazy husband” on a handful of
             occasions. A consideration of the factors set out in Bishop
             . . . leads the court to conclude that there was no general
             intent on the part of Kristy to share all of her property, or the
             fruits of her inheritance, with John.
The superior court ultimately found that, under all the circumstances, only the Rose Lane
property was intended to be joint partnership property. The court noted Kristy and John
cohabited on the property; there were “[u]tility bills . . . in [John’s] name”; following
Kristy’s knee surgery “John assisted Kristy in her rehabilitation there”; and “John
worked on and made improvements to [the] property.”
             Kristy and John cohabited on the property, but we have “emphasize[d] that
simply living together is not sufficient to demonstrate intent to share property as though
married.”16 The phone and internet account in John’s name was, as the court pointed
out, “the rare instance of John being legally and financially responsible for any ongoing
account.” And Kristy removed John from the property less than two weeks after her
knee surgery, minimizing any contribution he might have made during her rehabilitation.
The only factor that may slightly favor John is the fifth Bishop factor: “contributed to
the improvement and maintenance of the disputed property.”17



      16
             Id. at 923 (quoting Boulds, 323 P.3d at 64).
      17
            Bishop, 54 P.3d at 811, abrogated on other grounds by Tomal v. Anderson,
426 P.3d 915 (Alaska 2018).

                                           -8-                                      7570
             We have affirmed a finding of intent to share domestic partnership property,
for example, upholding the award of half of a house’s value to each party after a roughly
eight-year cohabitation.18 One party purchased a home, and the second party’s name was
not added to the property title because of a previous default on a mortgage.19 The second
party contributed to the down payment and closing costs, paid a weekly sum greater than
the monthly mortgage payment, and made home renovations involving the “kind of
significant planning and design decisions . . . that only a homeowner would make.”20
              The parties agreed that John did some work at the Rose Lane property, but
they disputed the value and necessity of his work. The court made no credibility
determination for the disputed contributions, merely saying “John worked on and made
improvements to this property.” John did not contribute to the down payment or closing
costs. He made no consistent payments for rent or upkeep. And any improvements John
made were not demonstrably extensive or significant. John’s contributions, standing
alone without any other Bishop factors weighing in his favor, do not support his claim
of shared ownership.
             The court based its finding of Kristy’s intent to share ownership of the Rose
Lane property with John primarily on her filling out a VA loan application on his behalf.
The court said:
             There was an attempt, by Kristy, to finance the purchase of
             the home with a VA loan in John’s name. This is the one
             instance in this case where John might have had an actual
             financial stake in a piece of property being purchased by the


      18
            Tolan v. Kimball, 33 P.3d 1152, 1156 (Alaska 2001), abrogated on other
grounds by Tomal v. Anderson, 426 P.3d 915 (Alaska 2018)).
      19
             Id. at 1152-53.
      20
             Id. at 1154-55.

                                           -9-                                      7570
              parties. The loan was not able to be obtained, for technical
              reasons that are not particularly germane to this discussion.
              (Emphasis in original.)
When denying reconsideration, the superior court noted that the VA loan “plan fell
through for reasons having nothing to do with a repudiation of [Kristy’s] intent [to share
ownership with John].”
              But the record contradicts the court’s findings. Emails between the parties
reflect Kristy’s intent to “pay the down[]payment on a property” and “include [John] as
half owner” (emphasis omitted). John indicated he had spent two weeks “setting up a
loan,” but he explained to her that “the V.A. loan cannot have anyone but the vet on it
. . . you cannot be on with me” (emphasis omitted). Kristy responded: “I NEED to at
least share in the ownership . . . . It would be foolish to do otherwise . . . . No one invests
in a property [and] leaves their own name off of [t]he Deed.” (Emphasis in original.)
John “cancelled [his] going ahead on this property” and told her to “go ahead and do it
on your own.”
              The record clearly indicates that Kristy was willing to share ownership in
the Rose Lane property contingent on John sharing in the financial obligation and both
of them being named on the property title. The loan that was to have been John’s
financial contribution prohibited Kristy being named as an owner; Kristy’s intent to share
ownership thus lapsed. Finding otherwise was clearly erroneous.
              Even assuming Kristy and John’s relationship rose to the level of a
domestic partnership, the factors used to determine intent for property to be domestic
partnership property do not support an intent to share ownership, and based on the
evidence in the record finding an intent to share ownership of the Rose Lane property
was clearly erroneous.




                                             -10-                                        7570
V.    CONCLUSION
             The superior court’s ownership equity award is REVERSED, the
equalization payment judgment is VACATED, and the matter is REMANDED for
further proceedings consistent with this opinion.




                                         -11-                       7570